

Multi-Tenant Common Space Fee Agreement


ACCESS AGREEMENT

 
AGREEMENT made this …. day of June, 2006 between Microwave Satellite
Technologies, Inc. having its principal office at 259-263 Goffle Road,
Hawthorne, NJ 07506 hereinafter referred to as the “Owner/Manager”, Cablevision
of Oakland, LLC (“Cablevision”) with offices at 1111 Stewart Avenue, Bethpage,
NY 11714 and Cablevision Lightpath-NJ, Inc. (“Lightpath”) with offices at 111
New South Road, Hicksville, NY 11801 (hereinafter collectively referred to as
the “Company”) to install broadband communications and other telecommunication
services and systems) (“Services”) (including but not limited to a business
telephony system) for the purpose of providing Services to the occupants of the
building located at 259-263 Goffle Road, Hawthorne, NJ 07506 (hereinafter
referred to as the “Premises”).



1.  
It is agreed that the Company will have the right to offer Services to persons
occupying the Premises. The Company shall have the right to place, maintain,
affix, and attach cables, wires, molding, cabinets, racks, switches, routers and
other electronic equipment and appurtenant devices necessary to the provision of
the Services (hereinafter “Equipment”) through, in or on the Premises in
accordance with all applicable federal, state and local laws, rules and
regulations. The related companies of Cablevision and Lightpath, from time to
time, shall have the benefit of this Agreement. Owner/Manager represents and
warrants that it owns the Premises and has all rights and interests in and to
the Premises, as may be necessary to grant the Company the rights of the Company
contained herein and to perform the obligations of Owner/Manager contained
herein.




2.  
Owner/Manager will provide the Company with reasonable access for the purpose of
installation, maintenance, or removal of the Equipment located in, on or at the
Premises. Such access right shall include, without limitation, the right to
connect, disconnect, and change Service; to install and remove Equipment; and a
s necessary, to repair, upgrade, relocate or replace Equipment. All such repair,
maintenance, upgrade, relocation, or replacement shall be the responsibility of
the Company. Owner/Manager shall also provide Company with emergency access on
an “as needed basis” on the same basis that it provides such access to power,
gas, and incumbent telecommunication service providers. Owner/Manager shall not
cancel access to a building location unless the Company, its employees, agents
or servants are in default in performing its duties hereunder and have failed to
cure such default after reasonable notice from Owner/Manager. In all events, no
such right to cancel shall exist unless sixty (60) days prior written notice is
given by Owner/Manager to the Company.




3.  
The Owner/Manager agrees that the Company shall have the right to install all
Equipment necessary to make the Services available at the Premises. Company may
install Equipment necessary to provide the Services in particular units at the
request of individual occupants thereof. If additional costs are incurred, such
costs shall be borne by the Company, the occupant, or a combination thereof, as
required. Owner/Manager shall take reasonable precautions to notify its
contractors, agents, and employees of the location of the Equipment. Company
shall be solely responsible for any, malfunctions or damage to the Equipment
caused by Company, its agents and employees and will promptly repair or cause
the same to be repaired. Any damages to the Premises proximately caused by
Company will be repaired by Owner at Company’s expense.  Any damage to the
System proximately caused by Owner, its agents or employees, will be promptly
repaired by Company at Owner's expense.

 

--------------------------------------------------------------------------------


 

4.  
The Company further agrees that, as between the Owner/Manager and the Company,
all costs in connection with the installation, maintenance, operation, or
removal of the Equipment shall be borne entirely by the Company.




5.  
Owner/Manager shall provide the Company with electric and common space within an
area agreed to by the Owner/Manager and the Company where the Equipment may be
installed, maintained and secured. Owner/Manager shall allow the Company access
to this space to activate and maintain customers as well as allow the Company
access to all building risers, conduits and horizontal raceways in order to
expedite installation of Service. Where such facilities do not exist,
Owner/Manager shall give the Company permission to install such facilities at a
mutually agreeable location within the Premises. All design drawings will be
provided for Owner/Manager’s information. Lightpath shall pay a rental fee of
$200 per month for the common space and electric. Rental start date will be
August 1, 2006. All payment related correspondence shall be sent to Company at
the following address: CSC Holdings, Inc., P.O. Box 249, Bethpage NY 11714-0249,
attention: Real Estate Department.




6.  
Each of Cablevision and Lightpath agrees to indemnify and hold harmless the
Owner/Manager of said Premises for any damage caused by it in the installation,
maintenance, operation, or removal of its Equipment.




7.  
All Equipment installed or supplied by the Company pursuant to this Agreement or
in connection therewith, as between the Company and the Owner/Manager, shall
remain the property of the Company, and nothing herein shall be deemed to create
any property interest in the Equipment to the Owner/Manager or any other person.
Upon termination of this Agreement, the Company shall have the option to remove
the Equipment or leave any or all of it in place. Prior to the termination of
this Agreement, such Equipment may not be utilized by any third party without
the express written consent of the Company in its sole discretion.




8.  
Permission is also granted for the Company to have reasonable access to the
Premises to advertise and promote the services, which it is offering at the
Premises. Such promotion may include direct solicitation and sales, the
distribution of advertising materials, posters, and other promotional publicity
and, if so desired by the Company, a demonstration of the Services. Such
promotional activity shall be done with the knowledge of the Owner/Manager, and
according to reasonable guidelines established by the Owner/Manager.




9.  
The parties hereto agree that this Agreement shall remain in full force and
effect for a period of three (3) years commencing on July 1, 2006 and
terminating on June 28, 2009.

 

--------------------------------------------------------------------------------


 

10.  
Terms, covenants, and conditions specified in this Agreement shall be for and
shall inure to the benefit of and shall bind the respective parties hereto and
their legal representatives, successors, and assigns respectively.




11.  
This Agreement represents the full understanding of the parties and cannot be
modified or amended orally.




12.  
The signatories hereto represent that they have the legal right, power and
authority to enter into this Agreement on behalf of the parties and to bind such
parties to perform their respective obligations hereunder.




13.  
Notices and correspondence (a “Notice”) relating to this Agreement shall be sent
by certified mail - return receipt requested or by a reliable overnight courier,
with courier receipt, to the address set forth below. A Notice shall be
effective only upon actual receipt or upon the date of refusal of delivery.



If to Owner Manager:
To the address first above written


If to Company:


Cablevision Lightpath-NJ, Inc.
111 New South Road
Hicksville, NY 11801
Attention: Mark Cline; and


Cablevision of Oakland, LLC
1111 Stewart Avenue
Bethpage, NY 11714-3581
Attention: Real Estate Department


With a Copy to:
Cablevision of Oakland, LLC
1111 Stewart Avenue
Bethpage, NY 11714-3581
Attention: Legal Department
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on the
date set forth above.



COMPANY OWNER/MANAGER     Cablevision of Oakland, LLC Microwave Satellite
Technologies, Inc.     By: /s/ Kevin S. Potente                    By: /s/ Frank
T. Matarazzo                   Name/Title: Kevin S. Potente, VP            
Name/Title: Frank T. Matarazzo, President        Date:
06/23/06                      Date: 6/15/06                          COMPANY    
  By: /s/ Brian Fabiano                        
Name/Title: Brian Fabiano, SVP Network Services
      Date: 06/23/06                        

 

--------------------------------------------------------------------------------


     


   


   


   Date: ___________________________


     


Cablevision Lightpath-NJ, Inc.


By: _______________________________   


Name/Title: _________________________   


 
  

--------------------------------------------------------------------------------

